United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-3577
                                    ___________

Bonita E. Foss-Roseen,                  *
                                        *
            Plaintiff - Appellant,      *
                                        * Appeal from the United States
     v.                                 * District Court for the
                                        * District of Minnesota.
                 *
Kenneth S. Apfel,                       *
                                        *    [UNPUBLISHED]
            Defendant - Appellee.       *
                                   ___________

                           Submitted: December 2, 1997
                               Filed: December 17, 1997
                                   ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

     Bonita E. Foss-Roseen appeals the district court&s1 order granting summary
judgment to the Commissioner and affirming the Commissioner&s decision to deny



      *
       Kenneth S. Apfel has been appointed to serve as Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate Procedure
43(c).

      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable John M.
Mason, United States Magistrate Judge for the District of Minnesota.
Foss-Roseen disability insurance benefits. Having carefully reviewed the record and
the parties& submissions, we affirm the judgment of the district court for the reasons set
forth in the magistrate judge&s report. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-